Citation Nr: 1603916	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, to include arthritis.

2. Entitlement to an effective date earlier than November 13, 2006, for the grant of an increased disability rating of 10 percent for service-connected dermal fibrosis of the proximal interphalangeal joint of the right middle finger (hereinafter "right middle finger disability").


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to January 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for osteoarthritis/degenerative arthritis and granted an increased disability rating of 10 percent for the Veteran's service-connected right middle finger disability, effective November 13, 2006 (date of claim).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

In August 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file

In November 2014, the case was remanded for additional development.  

In the Board's November 2014 remand, it was explained that in the Veteran's February 2008 notice of disagreement (NOD), he appealed the denial of service connection for osteoarthritis/degenerative arthritis and clarified that he was seeking service connection for arthritis of the cervical spine.  He also appealed the effective date assigned for the grant of the 10 percent rating for his right middle finger disability.  Accordingly, the RO limited the Veteran's appeal to an earlier effective date for the 10 percent increased disability rating for his right middle finger disability and service connection for osteoarthritis/degenerative arthritis of the cervical spine, and issued a statement of the case (SOC) in February 2010 addressing those issues.  The Veteran then filed a VA Form 9, substantive appeal, in February 2010, perfecting a timely appeal of those issues.
Thereafter, however, in various statements (to include the Veteran's testimony at the August 2014 Travel Board hearing), he and his attorney raised the issue of entitlement to service connection for a back disability.  The Board explained that only the issue of entitlement to service connection for a cervical spine disorder, to include arthritis, was before the Board and referred the issue of entitlement to service connection for a back disability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A review of the record does not show that the AOJ has adjudicated the issue of entitlement to service connection for a back disability.  Therefore, the Board still does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an effective date earlier than November 13, 2006, for the grant of an increased disability rating of 10 percent for the service-connected right middle finger disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A cervical spine disorder, to include arthritis, was not manifested in service; arthritis of the cervical spine was not manifested in the first postservice year; and the Veteran's current cervical spine disorder, to include arthritis, is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a cervical spine disorder, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1112, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for a cervical spine disorder, to include arthritis, prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In particular, a February 2007 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and neither he nor his attorney has alleged that notice in this case was less than adequate. 

The Veteran's service treatment records and pertinent postservice treatment records (to include VA and private treatment records) have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran was also afforded a VA examination in June 2015, with a supplemental medical opinion provided on the same day as the examination.  The Board finds the June 2015 VA examination and supplemental medical opinion to be adequate as it was based on an interview with the Veteran, a complete physical examination, and review of the Veteran's service treatment records (to include his service entrance and separation physical examination reports), relevant service personnel records, and postservice treatment records (both from VA and private healthcare providers).  Importantly, neither the Veteran nor his attorney has argued that the June 2015 VA examination and supplemental medical opinion were inadequate.

Also, the Veteran was provided an opportunity to set forth his contentions during an August 2014 Travel Board hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the August 2014 Travel Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Finally, the record shows that in October 2015, the Veteran submitted additional evidence in response to the most recent supplemental SOC (SSOC) issued in September 2015.  The AOJ did not respond to that submission with another SSOC.  However, the Board has reviewed the October 2015 submission and determined that it either duplicates evidence previously of record which was reviewed and addressed by the AOJ or is not relevant to the issue being decided herein.  Accordingly, the Board need not remand the Veteran's claim for consideration of this additional evidence.  See 38 C.F.R. § 19.37 (2015).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence (in the form of postservice VA and private treatment records) shows that the Veteran has a current cervical spine disorder.  It is his contention that this current cervical spine disorder is the result of injuries he sustained in service.  In various statements (including his testimony at the August 2014 Travel Board hearing), the Veteran has explained that although his military occupational specialty in the U.S. Army was that of a clerk, he also had to participate in nighttime maneuvers in a tank while serving in Germany.  The Veteran stated that on these occasions, he "was basically inside the tank in some kind of fetal position trying to load the weapons."  See August 2014 Travel Board hearing transcript, p. 8.  It is the Veteran's contention that serving in this capacity caused injuries to his back and neck, and noted that this was how he also injured his finger in service.  He states that he was treated for these injuries in service.

At the hearing, the Veteran and his attorney also asserted that his current cervical spine disorder is the result of him having to sit with poor posture while carrying out duties as a clerk in a field unit.  Specifically, it was their contention that when the Veteran served in a field unit, he carried out his clerking duties with a portable desk and used anything available to sit on as a chair.  Because a proper desk and chair were not available, this caused him to sit with his back in a position that was more curved than normal. 

The Board has reviewed the Veteran's service treatment records.  Although they confirm that he was treated for a right finger injury in service, they are silent for any complaints, findings, treatment or diagnoses related to the cervical spine.  On August 1979 service separation physical examination, a clinical evaluation of the Veteran's head, face, neck, and scalp was normal, as were clinical evaluations of his upper extremities and spine, other musculoskeletal systems.  In the accompanying August 1979 service separation report of medical history, which was completed by the Veteran, he denied having or ever having had arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  He did indicate having swollen or painful joints; however, upon review by a medical officer, it was noted that the swollen and painful joints referred to the proximal interphalangeal (PIP) joint in the middle finger of the Veteran's right hand.  No complaints regarding the Veteran's neck were recorded in the August 1979 service separation report of medical history.  

The Veteran also did not seek service connection for a cervical spine disorder when he first filed for VA benefits immediately upon separating from service, and instead claimed only that he had suffered injuries to the left foot and right finger in service.  See January 1980 VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service.  His subsequent claims for VA benefits also did not include a request for service connection for a cervical spine disorder, and it was not until November 2006 that he first filed a claim for this disorder.  

Based on the foregoing information, the Board cannot find that service connection for a cervical spine disorder on the basis that such became manifest in service and persisted is warranted.  As there is also no competent and credible evidence that arthritis in the Veteran's cervical spine became manifest to a compensable degree in the first year following his separation from service, service connection on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.

Significantly, it has not been the Veteran's contention that he has suffered continuously from a cervical spine disorder since service.  Rather, as explained above, it is his contention that he suffered an injury in service which later developed into his current cervical spine disorder.  To address this contention, the Veteran was provided a VA examination in June 2015, wherein cervical spine stenosis and multilevel disc degeneration of the cervical spine were diagnosed.  In a supplemental medical opinion, the examiner opined that these disabilities were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained:

The veteran has degenerative disc disease (DDD) of the cervical [spine] which is a disease of aging.  With DDD, fibrocartilage replaces the gelatinous mucoid material of the nucleus pulposus as the disc changes with age.  Degenerative changes in the cervical spine are apparent on radiographs of many adults over the age of 30.  The prevalence of DDD is about 10% in people in their mid-20s, and progresses linearly to 95-100% by 70 years.  Though the veteran contends that he sustained wear and tear of the neck from riding around in tanks over rough terrain in service and that sitting in a particular posture while typing in service caused his neck disability, his service files are silent for treatment, management, or diagnosis of a neck condition.  There is no evidence that a neck condition existed during the veteran's time in active duty.  Medical examinaitions [sic] done in service noted normal findings of the neck, such as in his [December 1980] assessment.  Separation exam is silent for neck, noting no arthritis, bone, or joint deformity.  The veteran's medical record shows that complaints, diagnosis, and treatment of his neck began more than 20 years after service.

The June 2015 VA supplemental medical opinion is the only opinion in the record that addresses the question of whether the Veteran's current cervical spine disorder is directly related to his military service.  As it was provided by a nurse practitioner (who would be qualified to provide it), was based on a review of the record, and included rationale for the opinions provided, it has substantial probative value.  Notably, the only medical evidence that the Veteran submitted in support of his claim was a statement dated in July 2014 from his private physician, Dr. D.A.J., who stated that the "pathology in [the Veteran's] cervical and lumbar spine developed over the course of years."  Such a medical opinion does not link the Veteran's current cervical spine disorder to his military service and, on the contrary, tends to support the June 2015 VA examiner's finding that the Veteran's cervical spine disorder developed as he aged.   

As for the statements from the Veteran relating his current cervical spine disorder, to include arthritis, to his military service, while he may be competent to testify as to the experiences he encountered in service as well as the symptoms he now experiences (such as aches and pain in the neck), it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether a cervical spine disorder may (in the absence of evidence of continuity, as here) be related to remote incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's cervical spine disorder, to include arthritis, and his military service.  Accordingly, the appeal seeking service connection for a cervical spine disorder must be denied.


ORDER

Service connection for a cervical spine disorder, to include arthritis, is denied.


REMAND

The Veteran seeks an effective date earlier than November 13, 2006, for the grant of an increased 10 percent disability rating for his service-connected right middle finger disability.  

In its November 2014 remand, the Board noted that the issue of whether rating decisions issued in May 1982, August 1983, and in August 1984, which continued noncompensable evaluations for the Veteran's service-connected right middle finger disability, contained clear and unmistakable error (CUE) had been raised by the record (via a cover letter and brief received in September 2014 from the Veteran's attorney), but had not yet been adjudicated by the AOJ.  Therefore, the Board remanded the matter to the AOJ for initial consideration.  A close review of the record does not reflect that any action has been taken to adjudicate that issue.  

As was explained in the November 2014 remand, although the Board does not have jurisdiction over the claim for CUE, the matter is inextricably intertwined with the current claim of an earlier effective date for the Veteran's service-connected right middle finger disability, as a finding of CUE would render the current earlier effective date claim moot.  Accordingly, consideration of the current claim for an earlier effective date must be deferred until the CUE claim is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, the Board is remanding the Veteran's earlier effective date claim again with instructions for the AOJ to adjudicate the CUE claim to ensure that the Board can continue with adjudication of the inextricably intertwined claim over which it has jurisdiction.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Finally, the Board notes that in its November 2014 remand, it instructed only that the AOJ adjudicate whether there was CUE in the May 1982, August 1983, and August 1984 rating decisions that continued a noncompensable evaluation for the Veteran's service-connected right middle finger disability.  However, inasmuch as it is the Veteran's contention that the 10 percent disability rating currently assigned for his right middle finger disability should be awarded retroactively to 1980, the Board now finds that a claim for CUE has been raised also in the May 1981 rating decision that granted service connection for a right middle finger disability, and assigned a noncompensable evaluation effective from January 19, 1980 (day after separation from service).

Accordingly, the case is REMANDED for the following action:

1. 	Adjudicate the matter of whether there was CUE in the May 1981, May 1982, August 1983, and August 1984 (with notification provided in September 1984) rating decisions that either awarded or continued a noncompensable evaluation for the Veteran's service-connected right middle finger disability.  See September 2014 cover letter and brief from the Veteran's attorney.

2.	After the above development has been completed, re-adjudicate the Veteran's claim for an effective date earlier than November 13, 2006, for the grant of an increased disability rating of 10 percent for his service-connected right middle finger disability.  If the claim remains denied, issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


